Mr. Justice Bakin
delivered the opinion of the court.
Six points are relied on by the complainant as irregularities or defects in the election proceedings which render the election void: (a) That the judges and clerks of election were not appointed or qualified under the city charter; (b) that the election was not held on the day of a general state election, or the day of a general city election; (c) that the election was held by precincts, and not by city wards; (d) that the polls were kept open until 8 o’clock P. M., instead of until 7; (e) that many of the voters were only registered under the registration laws of 1913, which was afterward held to be unconstitutional; (f) that plaintiff was a saloon-keeper in Oregon City, and had $5,000 invested in his stock of liquors and cigars, and that prohibition in the city would cause said stock to be lost to the plaintiff.
*120Points “a,” “b,” “c,” and “e” are decided adversely to plaintiff’s contention in tbe opinion tbis day filed in Wiley v. Reasoner, ante, p. 103 (138 Pac. 250), and reference is made to tbe opinion in tbat case as controlling bere.
1. Point “d” is answered by reference to Section 3311, L. O. L., as amended in 1913 (Laws 1913, p. 556), making 8 o’clock P. M. tbe bour for closing tbe polls.
2. As to point “f,” tbe allegation relating to tbe effect on plaintiff’s stock of goods and business by tbe prohibition order might have been, and no doubt was, made for tbe purpose of affecting bis right to bring tbe suit; but those facts can have no effect upon tbe right of tbe County Court to submit tbe question of prohibition to a vote of tbe people.
Tbe decree is affirmed. Aeeirmed.